Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2008/0223057 to Lifson in view of US Patent 1,493,064 to Brasington.
In Reference to Claims 1 and 2
Lifson discloses a compressor comprising: a shell (Fig. 1, 21) defining a suction chamber; a first scroll (Fig. 1, 24) member disposed within the shell and including a first end plate having a first spiral wrap extending therefrom; a second scroll member (Fig. 1, 22) disposed within the shell and including a second end plate having a second spiral wrap extending therefrom and an injection passage (Fig. 1, 23) formed in the second end plate, the second spiral wrap meshingly engaged with the first spiral wrap to form compression pockets, the injection passage being in fluid communication with a radially intermediate one of the compression pockets (As showed in Fig. 1); a fluid-injection fitting assembly (Fig. 1, annotated by the examiner) at least partially disposed within the shell and in fluid communication with the injection passage, the fluid-injection fitting assembly configured to provide working fluid to the radially intermediate one of the compression pockets via the injection passage; and a valve assembly (Fig. 1, 200) coupled to one of the second scroll member and the fluid-injection fitting assembly and movable between a closed position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber is prevented and an open position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber is allowed, (Paragraph 16) 

    PNG
    media_image1.png
    561
    635
    media_image1.png
    Greyscale

Lifson does not teach valve moves from the close / open position.
Brasington teach  the valve assembly (Fig. 1, showed)  is moves from the closed position to the open position when a fluid pressure within the radially intermediate one of the compression pockets exceeds a predetermined threshold value (Line 10-13 teaches the unloader valve moves between a closed or an opening position to regulate pressure at a predetermined pressure).
the valve assembly includes a valve housing (Fig. 1, annotated by the examiner), a valve body (Fig. 1, annotated by the examiner), and a spring (Fig. 1, annotated by the examiner) that biases the valve body toward the closed position, and wherein the valve body is movable relative to the valve housing from the closed position to the open position when fluid pressure in the radially intermediate one of the compression pockets exceeds the predetermined threshold value.

    PNG
    media_image2.png
    548
    467
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Brasington into the design of Lifson.  Doing so, would result in the unloader valve design being used as the unloader valve 200 of Lifson, since Brasington teaches a method of regulating the pressure at a predetermined pressure (Line 10-13).
In Reference to Claim 9
Lifson discloses the unloader between the injection passage and the suction chamber to regulate the pressure at a predetermined pressure.
The combination of Lifson and Brasington as applied to Claim 1 does not teach the valve of the predetermined pressure.
One having an ordinary skill in the scroll compressor art, would have found the control pressure as a matter of design choice depending on the compressor operation. Moreover, there is nothing in the record which establishes that the claimed predetermined threshold pressure of the compressor, presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)).
In Reference to Claim 10
Lifson discloses the injection passage (Fig. 1, 23) and the fluid-injection fitting assembly (Fig. 1, annotated by the examiner) cooperate to define a fluid circuit, and wherein fluid communication between the radially intermediate one of the compression pockets and the suction chamber via the fluid circuit is allowed when the valve assembly (Fig. 1, 200) is in the open position.
In Reference to Claim 11
Lifson discloses compressor comprising: a shell (Fig. 1, 21) defining a suction chamber; a first scroll member (Fig. 1, 24) disposed within the shell and including a first end plate having a first spiral wrap extending therefrom; a second scroll member (Fig. 1, 22) disposed within the shell and including a second end plate having a second spiral wrap extending therefrom and an injection passage (Fig. 1, 23) formed in the second end plate, the second spiral wrap meshingly engaged with the first spiral 4MM/IcApplication No. 16/814,487Docket No.: 0315-001013-US Reply to Office Action of April 11, 2022 wrap to form compression pockets, the injection passage being in fluid communication with a radially intermediate one of the compression pockets (Fig. 1, annotated by the examiner); a fluid-injection fitting assembly (Fig. 1, annotated by the examiner) at least partially disposed within the shell and in fluid communication with the injection passage, the fluid-injection fitting assembly configured to provide working fluid to the radially intermediate one of the compression pockets via the injection passage; and a valve assembly (Fig. 1, 200)  coupled to the fluid-injection fitting assembly and movable between a closed position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber is prevented and an open position in which fluid communication between the radially intermediate one of the compression pockets and the suction chamber is allowed, (Paragraph 16)
Brasington teach  the valve assembly (Fig. 1, showed)  is moves from the closed position to the open position when a fluid pressure within the radially intermediate one of the compression pockets exceeds a predetermined threshold value (Line 10-13 teaches the unloader valve moves between a closed or an opening position to regulate pressure at a predetermined pressure).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Brasington into the design of Lifson.  Doing so, would result in the unloader valve design being used as the unloader valve 200 of Lifson, since Brasington teaches a method of regulating the pressure at a predetermined pressure (Line 10-13).
In Reference to Claim 16
Lifson discloses the injection passage (Fig. 1, 23) and the fluid-injection fitting assembly (Fig. 1, annotated by the examiner) cooperate to define a fluid circuit, and wherein fluid communication between the radially intermediate one of the compression pockets and the suction chamber via the fluid circuit is allowed when the valve assembly (Fig. 1, 200) is in the open position.
In Reference to Claims 17 , 18 and 21
Lifson discloses a climate-control system comprising: a compressor defining a suction chamber (Fig. 1, annotated by the examiner) and including a first inlet (Fig. 1, 120), a second inlet (Fig. 1, annotated by the examiner) and a compression mechanism forming a compression pocket, the first inlet in fluid communication with the suction chamber, the second inlet in fluid communication with the compression pocket; a first fluid passageway including a first heat exchanger (Fig. 1, 40), the first fluid passageway providing working fluid from the first heat exchanger to the first inlet; a second fluid passageway extending between a second heat exchanger (Fig. 1, 18) and the second inlet, the second fluid passageway providing working fluid from the second heat exchanger to the second inlet; a conduit (Fig. 1, 17) extending from the first fluid passageway to the second fluid passageway; and a valve  (Fig. 1, 200) disposed along the conduit and movable between a closed position in which fluid communication between the compression pocket and the suction chamber via the conduit is prevented and an open position in which fluid communication between the compression pocket and the suction chamber via the conduit is allowed, 
Lifson does not teach valve moves from the close / open position.
Brasington teach  the valve assembly (Fig. 1, showed)  is moves from the closed position to the open position when a fluid pressure within the radially intermediate one of the compression pockets exceeds a predetermined threshold value (Line 10-13 teaches the unloader valve moves between a closed or an opening position to regulate pressure at a predetermined pressure).
the valve assembly includes a valve housing (Fig. 1, annotated by the examiner), a valve body (Fig. 1, annotated by the examiner), and a spring (Fig. 1, annotated by the examiner) that biases the valve body toward the closed position, and wherein the valve body is movable relative to the valve housing from the closed position to the open position when fluid pressure in the radially intermediate one of the compression pockets exceeds the predetermined threshold value.
In Reference to Claim 19
Lifson discloses the conduit (Fig. 1, 17) extends from the first fluid passageway at a location between the first inlet and the first 7MM/IcApplication No. 16/814,487Docket No.: 0315-001013-US Reply to Office Action of April 11, 2022 heat exchanger (Fig. 1, 40) to the second fluid passageway at a location between the second heat exchanger and the second inlet.
In Reference to Claim 20
Lifson discloses the first heat exchanger is an evaporator (Fig. 1, 40) and the second heat exchanger is a condenser (Fig. 1, 18)
Allowable Subject Matter
Claims 3-8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Starting on Page 9, the Applicant argues the 35 USC 103 claim rejection to Claims 1, 11 and 17.  The argument is true.  However, it is based on the amended claim.  The argument is moot in view of  Brasington  which teaches a valve move open and close position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP H05157061 to Matiba, US 6,619,062 to Shibamoto, and US Patent Publication 2011/0052437 to Iitsuka.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746